 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JOHN EDWARD BETTYS,                              CASE NO. C20-5078 BHS-DWC
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JOHN HAMIL, et al.

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 85. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Defendants’ motion for partial dismissal of Plaintiff’s second amended

19                 complaint is GRANTED in part and DENIED in part as specified below;

20          (3)    Defendants’ motion to dismiss Plaintiff’s Fourteenth Amendment claims

21                 arising out of plaintiff’s transfer to Program Area One, Plaintiff’s claims

22                 under the ADA/RA for inadequate medical care, and Plaintiff’s claims


     ORDER - 1
 1               under ADA Title III is GRANTED and the claims are DISMISSED

 2               without leave to amend;

 3         (4)   Defendants’ motion to dismiss Plaintiff’s claims under the RA and ADA

 4               Title II and plaintiff’s claims against the State of Washington is DENIED;

 5         (5)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for

 6               Defendants, and to the Hon. David W. Christel; and

 7         (6)   This matter is re-referred to the Hon. David W. Christel for further

 8               consideration.

 9         Dated this 24th day of May, 2021.

10

11

12
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
